Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 7, 2016

                                       No. 04-15-00799-CR

                                      Eric G. YZAGUIRRE,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 13-1569-CR-C
                           Honorable Gary L. Steel, Judge Presiding

                                          ORDER
        Appellant’s brief was originally due February 29, 2016, but was not filed. Because
appellant’s counsel filed neither the brief nor a motion to extend time to file the brief, this court
sent counsel a notice advising him the brief was past due. See TEX. R. APP. P. 38.8. On March
11, 2016, in response to our notice, counsel filed a motion to extend time to file the brief, which
this court granted. After we granted appellant’s first request for extension of time, his brief was
due April 11, 2016 — forty-two days from the original due date. The brief was not filed by the
due date, but on April 17, 2016, appellant’s counsel filed a second motion to extend time to file
his brief and a motion to supplement the reporter’s record. In the motion to supplement, and for
the first time, appellant’s counsel stated certain portions of the reporter’s record had not been
filed and he could not complete the appellate brief without them. In his extension, he asked that
he be allowed thirty days after the record was supplemented to file his brief.

        In response, on April 19, 2016, we ordered the court reporter to file those portions of the
record requested by counsel. On June 1, 2016, the reporter filed several supplemental volumes
of the reporter’s record. Accordingly, per our prior order, which required appellant to file his
brief in this court on or before thirty days from the date the supplemental reporter’s record was
filed, we ordered appellant to file appellant’s brief in this court on or before July 1, 2016.
However, neither the brief nor a motion to extend time to file the brief was filed.


       Accordingly, we ORDER attorney E. Chevo Pastrano to file appellant’s brief in this
court on or before August 8, 2016. If the brief is not filed on or before the date ordered, the
court will abate this appeal and remand the case to the trial court for a hearing to determine
whether appellant or his counsel has abandoned the appeal.




       We order the clerk of this court to serve a copy of this order on the trial court and all
counsel.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court